Citation Nr: 1227639	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-24 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right Achilles tendonitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984. 

This case came before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the case was subsequently transferred to the VA RO in Detroit, Michigan.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims files or are irrelevant to the issue on appeal.


REMAND

The Board finds that further development is needed before the claim for an initial disability rating in excess of 10 percent for right Achilles tendonitis is adjudicated.

In this case, the Veteran is currently assigned an initial disability rating of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5024-5271.  

Diagnostic Code 5024, which is for tenosynovitis, directs that the disability is to be rated on limitation of motion of affected parts, as arthritis, degenerative.

Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent disability rating, and marked limitation of motion of the ankle warrants a 20 percent disability rating. 

The Veteran underwent VA examinations in May 2007 and March 2009.  The March 2009 examiner noted unremarkable X-rays of the ankles and diagnosed the Veteran with residuals of a right Achilles tendon tear.  The examiner noted that the impact on the Veteran's occupational activities was pain and her usual daily activities were mildly affected by her Achilles tendon disability.  However, the examiner did not provide range of motion readings which, as noted above, is required under Diagnostic Codes 5024-5271.

Because the examination is incomplete in regard to rating criteria, it is inadequate.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center in Washington D.C. for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded a VA examination to determine the current severity of her service-connected right Achilles tendonitis disability.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

